Citation Nr: 0636275	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-41 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In August 2006, the veteran testified 
at a personal hearing before the undersigned Acting Veterans 
Law Judge.  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  In a July 1992 rating decision, the RO denied service 
connection for bilateral hearing loss; the veteran did not 
appeal, and the rating decision became final.

2.  Evidence received since the July 1992 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.

3.  The veteran is a combat veteran for VA compensation 
purposes and his statements as to acoustic trauma in service 
are consistent with the conditions of his service in a heavy 
mortar company; the medical evidence as to etiology is in 
equipoise.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision by the RO, denying service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2.  New and material evidence was presented and the claim for 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. § 3.156 (2006).

3.  Bilateral hearing loss was incurred as a result of active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
service connection claim by correspondence dated in June 
2005.  Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in 
March 2006.  The notice requirements pertinent to the issue 
on appeal have been met and all identified and authorized 
records have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The Board finds 
the available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant in 
light of the outcome.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In a July 1992 rating decision the RO denied entitlement to 
service connection for bilateral hearing loss.  It was noted, 
in essence, that the veteran's hearing loss was first 
manifested in 1991 and was not shown to have been related to 
active service.  The veteran did not appeal the rating 
decision, and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2006).

The evidence added to the record since the July 1992 rating 
decision includes additional statements from the veteran as 
to the acoustic trauma he experienced during combat in Korea.  
Medical evidence was also received indicating the veteran's 
tinnitus was as likely as not incurred as a result of 
service, but that an opinion as to the etiology of his 
bilateral hearing loss could not be provided.  In light of 
the veteran's status as a combat veteran, this evidence 
raises a reasonable possibility of substantiating the claim 
of service connection for bilateral hearing loss.  The claim 
must be reopened.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).  

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service records show the veteran served in 
Korea and was awarded the Combat Infantryman Badge.  Records 
show he was assigned to a heavy mortar company.  Service 
medical records show that upon discharge examination in 
May 1953 the veteran's hearing acuity was 15/15 on spoken and 
whispered voice testing.  

In statements and personal hearing testimony the veteran 
described having been exposed to acoustic trauma associated 
with firing mortar rounds and receiving fire during combat 
operations in Korea.  He stated he had not received treatment 
for any hearing problems during service, but that he had been 
aware of a gradual hearing problem over the years.

VA medical records dated in October 1991 include audiology 
examination findings of moderate sensorineural hearing loss.  
No opinion as to etiology was provided.  An Ear, Nose, and 
Throat clinic report noted a diagnosis of probable 
sensorineural hearing loss secondary to noise exposure.  

VA audiology examination in June 2005 included a diagnosis of 
bilateral mild sloping to severe sensorineural hearing loss.  
The examiner stated that based upon the veteran's history of 
in service and post service noise exposure it was not 
possible to delineate the etiology of his hearing loss and to 
do so would only be speculative.

On VA ear disease examination in July 2005 the veteran 
reported he had fired heavy mortars and 50 caliber machine 
guns while in Korea.  He complained of ringing in the ears 
since Korea and a gradual hearing loss over many years.  He 
stated that after service he had worked as a welder on a 
production line and sold electronics for approximately 20 
years.  The examiner stated that it was as likely as not that 
the veteran's tinnitus was related to noise exposure during 
service.  Service connection was subsequently established for 
tinnitus in an August 2005 rating decision.

Based upon the evidence of record, the Board finds the 
veteran is a combat veteran for VA compensation purposes and 
that his statements as to acoustic trauma in service are 
consistent with the conditions of his service.  The Board 
also finds that the medical evidence as to etiology is in 
equipoise.  The June 2005 VA examiner found the veteran's 
hearing loss was incurred as a result of noise exposure, but 
that it was not possible to determine whether the disorder 
was due to noise exposure during or after service.  It was 
the opinion of the July 2005 VA ear disease examiner, 
however, that it was as likely as not that the veteran had 
experienced noise exposure in service so severe as to result 
in tinnitus.  It is significant to note that neither examiner 
indicated the veteran's hearing loss was more typical for 
age-related hearing loss nor that his post-service noise 
exposure was considered to have been a greater factor in the 
development of the disorder than his service noise exposure.  
As the medical evidence in this case is in equipoise, the 
veteran is provided the benefit of the doubt and entitlement 
to service connection for bilateral hearing loss must be 
granted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence was received to reopen the claim 
and entitlement to service connection for bilateral hearing 
loss is granted.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


